, Case 1:16-cv-00887-RGA Document 155 Filed 04/04/19 Page 1 of 3 PageID #: 4266



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

   ARENA PHARMACEUTICALS, INC.,                      )
   API DEVELOPMENT LTD,                              )
   ARENA PHARMACEUTICALS GMBH and                    )
   EISAI INC.                                        )
                                                     )
                            Plaintiffs,              )
                                                     )
            V.                                       )   C.A. No . 16-887 (RGA)
                                                     )   CONSOLIDATED
   LUPIN LTD. , et al. ,                             )
                                                     )
                            Defendants.              )


                                          CONSENT JUDGMENT

                     WHEREAS, this action for patent infringement has been brought by Plaintiffs

   Arena Pharmaceuticals, Inc. , API Development LTD, Arena Pharmaceuticals GmbH, and Eisai

   Inc. against Lupin Ltd. and Lupin Pharmaceuticals, Inc. ("Lupin") for infringement of United

   States Patent Nos . 6,953 ,787, 7,514,422, 7,977,329, 8,207,158, 8,273 ,734, and 9,770,455 (the

   "Patents" and such action, the "Litigation," and the Plaintiffs and Lupin, collectively the

   "Parties"); and

                     WHEREAS , Eisai Inc. and Lupin have entered into a good faith final settlement

   agreement (the "Settlement Agreement") and Arena has entered a covenant dated on or about

   April 4, 2019 to fully settle the Litigation;

                     The Court, upon the consent and request of the Parties in the Litigation, hereby

   acknowledges the following Consent Judgment and, upon due consideration, issues the following

   Order.
,,   Case 1:16-cv-00887-RGA Document 155 Filed 04/04/19 Page 2 of 3 PageID #: 4267



                      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

                      1.   Subject matter jurisdiction, personal jurisdiction, and venue are all proper

     in this Court.

                      2.   Lupin has infringed the Patents pursuant to 35 U.S.C. §27l(e)(2) by filing

     Abbreviated New Drug Application Nos. 209416 and 210866.

                      3.   Except as and to the extent pem1itted by the Settlement Agreement, Lupin

     and its Affiliates, including any of its successors and assigns, is enjoined from making, having

     made, using, selling, offering to sell, importing or distributing any lorcaserin hydrochloride

     product pursuant to Abbreviated New Drug Application Nos. 209416 and 210866, either directly

     or indirectly, on its own part or through any Affiliate, officer, agent, servant, employee or

     attorney, or through any person in concert or coordination with Lupin or any of its Affiliates,

     until any grant of license to the Patents provided in the Settlement Agreement to Lupin becomes

     effective on the terms and as set forth in the Settlement Agreement.

                      4.   In accordance with this Consent Judgment, all claims and counterclaims,

     affirmative defenses and demands of the Parties in this action are hereby dismissed without

     prejudice and without costs, disbursements or attorneys' fees.

                      5.   The Parties each expressly waive any right to appeal or otherwise move

     for relief from this Consent Judgment.

                      6.   This Court retains jurisdiction over the Parties for purposes of enforcing

     this Consent Judgment as well as any dispute regarding the Settlement Agreement.

                      7.   The Clerk of the Court is directed to enter this Consent Judgment and an

     Order thereon forthwith.




                                                     2
..   Case 1:16-cv-00887-RGA Document 155 Filed 04/04/19 Page 3 of 3 PageID #: 4268



     IT IS SO STIPULATED:

     MORRIS, NICHOLS, ARSHT & TUNNELL LLP     PHlLLIPS, GoLDMAN, MCLAUGHLIN & HALL, P.A

     /s/ Jack, <B. (J3[umenje[cf              /s/ <David}l. (J3ifson

     Jack B. Blumenfeld (#1014)               John C. Phillips, Jr. (#110)
     Anthony D. Raucci (#5948)                David A. Bilson (#4986)
      1201 North Market Street                1200 North Broom Street
     P.O. Box 1347                            Wilmington, DE 19806
     Wilmington, DE 19899                     (302) 655-4200
     (302) 658-9200                           jcp@pgmhlaw.com
     jblumenfeld@mnat.com                     dab@pgmhlaw.com
     araucci@mnat.com
                                              Attorneys for Defendants Lupin Ltd.
     Attorneys for Plaintiffs Arena           and Lupin Pharmaceuticals, Inc.
     Pharmaceuticals, Inc., AP! Development
     LTD, Arena Pharmaceuticals GmbH,         OF COUNSEL:
     and Eisai Inc.
                                              William R. Zimmerman
     OF COUNSEL:                              Andrea L. Cheek
                                              Jonathan E. Bachand
     Bruce M. Wexler                          KNOBBE, MARTE S, OLSON & BEAR, LLP
     Young J. Park                            1717 Pennsylvania Avenue N.W. , Suite 900
     Melanie R. Rupert                        Washington, DC 20006
     Simon F. Kung                            (202) 640-6400
     PAUL HASTINGS LLP
     200 Park Avenue                          Carol Pitzel Cruz
     New York, NY 10166                       Christie R.W. Matthaei
                                              KNOBBE, MARTENS, OLSON & BEAR, LLP
                                              925 Fourth Avenue, Suite 2500
                                              Seattle, WA 98104
                                              (206) 405-2000

                                              Loni L. Morrow
                                              KNOBBE, MARTENS, OLSON & BEAR, LLP
                                              12790 El Camino Real
                                              San Diego, CA 92130
                                              (858) 707-4000


     SO ORDERED:         1--l\'-'\\Ul~


     ~fij,e~
                                              3
